Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on January 27, 2022 in response to the Non-final action on October 28, 2021 is acknowledged. Claims 1, 13, 18, and 20 were amended. Claims 8-12 are withdrawn. Claims 1, 3-4, 7 and 13-25 are under examination in this Office action.
New Rejections necessitated by Applicant’s amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7 and 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant amended the claims to recite “wherein the equine H3 antigen comprises a glycosylated Pro70; wherein the vaccine targets Asn204, Ala153, Asn111, Asn187, Met275, and/or Arg276 of an equine H3 antigen head domain;”.
Applicant points to the support for this amendment on page 62, lines 15-18 and page 62, lines 19-24 and Figure 2. 
Examiner cannot find support for “glycosylated Pro70” or for “wherein the vaccine targets Asn204, Ala153, Asn111, Asn187, Met275, and/or Arg276 of an equine H3 antigen head domain” in Applicant’s specification or Figures.
Page 62 of Applicant’s specification recites “The S70P site shows a difference in glycosylation at N65”. It appears that the glycosylation is at position N65 and not at Pro70, as claimed. Neiter Figure 2 nor figure description provide support for glycosylated Pro70.
Further, contrary to Applicant’s assertion, the Specification does not provide support for the vaccine targeting Asn204, Ala153, Asn111, Asn187, Met275, and/or Arg276 of an equine H3 antigen head domain.
Thus, those recitations are considered new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7 and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant amended the claims to recite “wherein the vaccine targets Asn204, Ala153, Asn111, Asn187, Met275, and/or Arg276 of an equine H3 antigen head domain;”.
It is not clear what are the metes and bounds of the recited targeting. Are the antibodies generated due to immunization with the claimed H3 antigen binding Asn204, Ala153, Asn111, Asn187, Met275, and/or Arg276? Applicant should amend the claims to clearly define what happens when the vaccine targets the claimed amino acid positions. 
Explanation and/or correction is required. 

Claim Rejections - 35 USC § 103
Rejection of Claims 1, 3, 7, and 13-25 under 35 U.S.C. 103 as being unpatentable over Spiro et al. (GenBank: ABY81448.1, 2008) in view of Smith et al. (US Patent US 8,506,967) and Olsen et al. (US Patent 9,492,530) is withdrawn in view of Applicant’s amendment.
Contact Information
Applicant’s amendment necessitated new grounds of rejection present in this Office action. Thus, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648